DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Joshua Steven Dingott (Reg. No 69,540) on 2/5/2021.

The application has been amended as follows:
Cancelled (Claims 11-15).
Claim 16.  (Currently Amended) A memory device comprising: a first electrode; an active oxide layer disposed on the first electrode to form and dissipate a conductive bridge in response to an input voltage based on interaction with the first electrode to provide ion mobility within the active oxide layer; and a second electrode disposed on the active oxide layer; wherein the first electrode and the active oxide layer enable the conductive bridge to dissipate within a relaxation time to enable the memory device to self-refresh; and wherein the first electrode and the active oxide layer enable the 
Cancelled (Claim 17).
Claim 18.  (Currently Amended) The memory device of claim 16, wherein the first electrode and the active oxide layer enable the conductive bridge to persist beyond the relaxation time to enable the memory device to retain programming according to non-volatile behavior of the memory device.
Allowable Subject Matter

Claims 1-10, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first electrode and the active oxide layer enable the conductive bridge to dissipate within a relaxation time to enable the memory device to self-refresh according to volatile behavior in response to the input voltage being below a threshold corresponding to disregarding sneak current and noise of a crossbar array in which the as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first electrode and the active oxide layer enable the conductive bridge to persist beyond the relaxation time in response to the input voltage not being below the threshold, wherein the first electrode and the active oxide layer enable the conductive bridge to dissipate within a relaxation time to enable the memory device to self-refresh according to volatile behavior in response to the input voltage being below a threshold corresponding to disregarding at least one of sneak current and noise of a crossbar array in which the memory device is to operate”, with combination of remaining features, as recited in claim 16.

NINOMIYA et al (US 2014/0321197 A1) discloses the variable resistance layer is provided between the first electrode and the second electrode, and reversibly changes its resistance state between the low-resistance state and the high-resistance state in which the resistance value is greater than that corresponding to the low-resistance state, in response to a voltage pulse applied between the first electrode and the second electrode. The first electrode and the variable resistance layer are physically in contact  (Fig [1], Para [0079]).

However, NINOMIYA fails to disclose would not have rendered obvious the above-quoted features recited in clams 1 and 16.

Claims 2-10 and 18 are allowed as those inherit the allowable subject matter from clams 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898